J-S25034-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 RUSSELL CERSOSIMO, JR. AND                :   IN THE SUPERIOR COURT OF
 RUSSELL CERSOSIMO, SR.                    :        PENNSYLVANIA
                                           :
                                           :
              v.                           :
                                           :
                                           :
 KEYSTONE GROUP OF COMPANIES,              :
 LLC, KEYSTONE INTEGRATED CARE,            :
 LLC, AND THOMAS PERKO                     :
                                           :
                                           :
 APPEAL OF: KEYSTONE GROUP OF              :
 COMPANIES AND THOMAS PERKO                :        No. 1093 WDA 2021

               Appeal from the Order Entered August 10, 2021
              In the Court of Common Pleas of Allegheny County
                    Civil Division at No(s): GD-20-008252


BEFORE: BENDER, P.J.E., DUBOW, J., and KING, J.

MEMORANDUM BY KING, J.:                     FILED: NOVEMBER 01, 2022

      Appellants, Keystone Group of Companies (“KGOC”) and Thomas Perko

(“Perko”), appeal from the order entered in the Allegheny County Court of

Common Pleas that granted the motion of Appellees, Russell Cersosimo, Jr.

(“Russ Jr.”) and Russell Cersosimo, Sr. (“Russ, Sr.”), seeking a special

injunction against KGOC and Perko, and imposing a constructive trust over

funds received from Appellant Keystone Integrated Care, LLC (“KIC”). We

affirm.

      In its opinion, the trial court set forth the factual and procedural history

in this case as follows:

          In late September and early October 2016, [Russ Jr.] and
J-S25034-22


       [Perko] founded [KIC and KGOC]. (Amended Complaint,
       filed 1/6/21, at 3). KIC’s sole member when founded was
       KGOC. KGOC’s sole member when founded was Frequency
       Management, LLC, a limited liability company owned equally
       by Russ Jr. and Perko. (Id.) Pursuant to the operating
       agreement, KIC began as a manager-managed limited
       liability company, with a two-member board of managers,
       and Russ Jr. and Perko acting as managers. (Id.) Russ Jr.
       and Perko founded KIC with the goal of KIC becoming a
       medical marijuana organization holding a dispensary permit
       and grower permit. In exchange for a $1.35 million capital
       infusion, KGOC ceded 27% of its ownership interest in KIC
       to the Series A investors. The two leaders of the Series A
       investor group were … Dr. J. William Bookwalter, III
       (“Bookwalter”), and Mr. Steven D’Achille (“D’Achille”). (Id.)
       On or about January 23, 2017, KIC adopted a Second
       Amended and Restated Operating Agreement. The Second
       Amended and Restated Operating Agreement continued to
       list Russ Jr. and Perko as the Managers of KIC and was
       approved in writing by Bookwalter and D’Achille. (Id. at 6).
       On or about March 24, 2017, KIC submitted its permit
       applications to the Pennsylvania Department of Health (“Pa.
       DOH”). (Id. at 7).

       Approximately seven years earlier, Russ Jr. had been
       charged with driving under the influence (DUI), Russ Jr.
       entered into the accelerated rehabilitative disposition
       program (“ARD”). Successful completion of ARD avoids a
       criminal conviction. However, the ARD remained a matter
       of public record and had not yet been expunged, even
       though Russ Jr. qualified for expungement. (Id.) It was
       discovered that certain key personnel associated with the
       applicant, KIC, would have to undergo criminal background
       checks.     (Id. at 8).    Permit applications were being
       evaluated and ranked by the Pa. DOH on a point system.
       Russ Jr.’s indirect ownership of KIC, through KGOC created
       a remote risk that could negatively impact the scoring of
       KIC’s permit applications. Russ Jr. decided to relinquish any
       direct or indirect membership interest in KGOC until such
       time as the Pa. DOH ruled on KIC’s permit applications. (Id.
       at 9). Russ Jr. notified Bookwalter and D’Achille that he was
       temporarily stepping aside and would return at a later date
       once the issue was resolved. Id. Appellants contest that
       Bookwalter and D’Achille were notified that Russ Jr.’s

                                   -2-
J-S25034-22


       relinquishment was temporary. (Answer and New Matter to
       Amended Complaint, filed 6/25/21, at 5). Appellees alleged
       that Perko and Russ Jr. agreed that, should the Pa. DOH
       grant KIC’s permit application, Perko would return Russ Jr’s
       half ownership interest in KGOC back to Russ Jr. (Amended
       Complaint at 10). Appellants deny that Perko agreed to
       relinquish half of his ownership back to Russ Jr. (Answer
       and New Matter at 5).

       On June 16, 2017, Russ Jr.’s DUI was expunged, and a
       criminal records check showed no criminal record for Russ
       Jr. (Amended Complaint at 11). On or about June 29, 2017,
       the Pa. DOH granted KIC’s dispensary permit application
       and awarded KIC a permit to own and operate three medical
       cannabis dispensaries in Western Pennsylvania, specifically
       in Greensburg, the Lawrenceville neighborhood of
       Pittsburgh, and Cranberry Township. (Id.)

       Appellees allege that on August 18, 2018, Russ Jr., Perko,
       and KGOC had executed an Agreement to Assign
       Membership Interests (“Assignment Agreement”), to
       formally reestablish Russ Jr.’s equity in KGOC. (Id. at 18).
       Appellants deny that the Assignment Agreement was a
       binding contract. (Answer and New Matter at 8). The
       Assignment Agreement also made the assignment of a 50%
       interest in KGOC to Russ Jr. contingent upon confirmation
       from the Commonwealth of Pennsylvania that such an
       ownership change within one of KIC’s members will not
       jeopardize or otherwise impair KIC’s permit. (Amended
       Complaint at 18). The Assignment Agreement further states
       if the Pa. DOH does not approve Russ Jr. as an affiliated
       person, then Perko would assign Russ Jr.’s 50% interest in
       KGOC to [Russ Sr.]. (Id.) Despite repeated demands, KIC
       has refused to submit to the Pa. DOH the form necessary to
       identify Russ Jr. as an individual affiliated with KIC. (Id. at
       19). Appellees allege that Bookwalter and D’Achille directed
       the preparation of a purported Third Amended and Restated
       Operating Agreement of KIC, with a purported effective date
       of April 30, 2019. Appellees allege that the purported Third
       Amended and Restated Operating Agreement was never
       approved by Perko, KGOC, or at a lawfully constituted
       meeting of the board of managers of KIC. (Id.) Appellees
       deny that the purported Third Amended and Restated
       Operating Agreement recites that on August 26, 2018, the

                                    -3-
J-S25034-22


         Members of KIC had voted on certain amendments to the
         Second Amended and Restated Operating Agreement and
         voted to amend and restate the Second Amended and
         Restated Operating Agreement in its entirety. (Id.) Section
         7.01 of the purported Third Amended and Restated
         Operating Agreement purports to prohibit an entity owning
         a membership interest in KIC from changing its ownership
         or governance structure. Appellees allege that this was an
         attempt to prevent Perko and KGOC from restoring any
         KGOC membership interests to Russ Jr. or Russ Sr. (Id. at
         20).

         By a letter dated September 20, 2019, Bookwalter, on
         behalf of KIC, notified Perko that KIC was dissociating KGOC
         (“the Dissociation Letter”). The Dissociation Letter states
         that the dissociation was occurring pursuant to § 8861 of
         the Pennsylvania Limited Liability Company Act and the
         purported Third Amended and Restated Operating
         Agreement of KIC. (Id. at 21). The Dissociation Letter
         asserts that the Act permits removal of the member where
         the company’s operating agreement would so require, and
         that KGOC engaged in wrongful acts constituting two
         separate events triggering dissociation under the Third
         Amended and Restated Operating Agreement. The first
         alleged act is that Perko used KIC funds to submit to the Pa.
         DOH an application for a medical marijuana grower permit
         without disclosing to the Pa. DOH that KIC and its investors
         were affiliated with the entity that filed the application.
         (Id.) Appellees deny this act. The second alleged act is that
         KGOC’s agreement with Russ Jr. to transfer a 50% interest
         in KGOC to him was never disclosed to the members of KIC
         or the Pa. DOH. (Id. at 22). Appellees claim that the
         agreement was disclosed to the members of KIC. Despite
         repeated demand by KGOC from the date of the Dissociation
         Letter to the present, KIC has not paid KGOC fair value for
         its membership interest and has frozen out KGOC of all
         matters related to KIC. (Id. at 23).

(Trial Court Opinion, filed 3/24/22, at 2-6). Procedurally:

         On August 31, 2020, [Russ Jr. and Russ Sr.] filed their
         complaint against [KGOC, KIC, and Perko]. The complaint
         contains Five (5) counts. Count I: Breach of Contract
         against KGOC and Perko. (Amended Complaint at 23).

                                     -4-
J-S25034-22


          Count II: Interference with Contractual Relations against
          KIC. (Id. at 25). Count III: Pennsylvania Uniform Voidable
          Transactions Act (PUVTA) against all Appellants. (Id. at
          26). Count IV: Declaratory Judgment against all Appellants.
          (Id. at 29). Count V: Unjust Enrichment Russ Jr. against all
          Appellants. (Id. at 30). On August 6, 2021, Appellees filed
          a Motion for Special Relief. The Motion was for a special
          injunction against Appellants KGOC and Perko to impose a
          constructive trust over funds received from … KIC.[1] On
          August 10, 2021, after argument and an evidentia[ry]
          hearing, th[e c]ourt granted Appellees’ motion for a special
          injunction. On August 19, 2021, Appellants filed a Motion
          for Reconsideration which was denied on September 9,
          2021. On the same date Appellants appealed to the
          Superior Court of Pennsylvania concerning the Order
          entered on August 10, 2021. On December 9, 2021, [the
          c]ourt ordered Appellants to file a concise statement of
          errors complained of on appeal within twenty-one (21) days
          of the order pursuant to Pennsylvania Rule of Appellate
          Procedure 1925(b). Appellants timely filed their 1925(b)
          statement on December 23, 2021.

(Id. at 1-2) (some record citations omitted).

       Appellants raise the following issues on appeal:

          Whether the Trial Court erred in granting [Appellees’]
          Motion for Special Injunction Against [Appellants KGOC and
          Perko] to Impose Constructive Trust Funds Received from
          [KIC] requiring that any funds or proceeds received be
          deposited into a court-supervised escrow account, when the
          record developed failed to satisfy all, if any, of the standards
          required for the imposition of an injunction.

              1. Did the Trial Court      err in its determination that
              Appellees would be          subject to immediate and
              irreparable harm if         the requested preliminary
              injunction were not          granted when there was
              insufficient concrete        evidence on the record
____________________________________________


1In a separate case, Perko and KGOC entered into a settlement agreement
with KIC which provided for more than $3 million to be paid from KIC to
Perko/KGOC. (Motion for Special Injunction, filed 8/6/21, at 3).

                                           -5-
J-S25034-22


            supporting establishing the speculative claim that
            Appellants might hypothetically dissipate assets in the
            absence of an injunction imposing a constructive
            trust?

            2. Did the Trial Court err in its determination that
            Appellees could not be adequately compensated by an
            award of damages in the absence of an injunction?

            3. Did the Trial Court err by granting the injunction,
            causing substantial harm and greater injury to
            Perko/KGOC by preventing them from using those
            funds for ongoing and productive business and
            personal matters than it would have caused to
            Appellees by denying the injunction?

            4. Did the Trial Court err in its determination that
            Appellees’ right to relief is clear and Appellees are
            likely to prevail on the merits of the underlying matter
            when there are multiple legal insufficiencies in
            Appellees’ case as set forth in their Amended
            Complaint?

            5. Did the Trial Court err in ordering an injunction that
            applies to the entire amount of the settlement funds
            received by Perko/KGOC from KIC rather than half,
            corresponding to the 50% ownership in KGOC claimed
            by Appellees?

(Appellants’ Brief at 5-6).

      Appellants challenge the trial court’s grant of a preliminary injunction,

which we review for an abuse of discretion.       Morgan Trailer Mft. Co. v.

Hydraroll, Ltd., 759 A.2d 926, 932 (Pa.Super. 2000).

         [I]n reviewing preliminary injunction orders, “an appellate
         court is to conduct a searching inquiry of the record.
         Accordingly, … the scope of review in preliminary injunction
         matters is plenary.” Warehime v. Warehime, 580 Pa.
         201, 209 n.7, 860 A.2d 41, 46 n.7 (2004). With regard to
         the standard of review, appellate review of a trial court’s
         order granting or denying preliminary injunctive relief is

                                      -6-
J-S25034-22


          “highly deferential.” Summit Towne Centre, Inc. v. Shoe
          Show of Rocky Mount, Inc., 573 Pa. 637, 646, 828 A.2d
          995, 1000 (2003).

Hendricks v. Hendricks, 175 A.3d 323, 329-30 (Pa.Super. 2017) (footnote

omitted).2

       Under this “highly deferential” standard of review, this Court must

“examine the record to determine if there were any apparently reasonable

grounds” for granting the preliminary injunction.      Duquesne Light Co. v.

Longue Vue Club, 63 A.3d 270, 275 (Pa.Super. 2013). “Only if it is plain

that no grounds exist to support the decree or that the rule of law relied upon

was palpably erroneous or misapplied will we interfere with the decision of the

[trial court].” Summit Towne Centre, Inc., supra at 645-46, 828 A.2d at

1000 (citation omitted; brackets in original).

       A court has apparently reasonable grounds to support the issuance of a

preliminary injunction where it finds that the party seeking the injunction

established the following six essential elements:

          1) that the injunction is necessary to prevent immediate and
          irreparable harm that cannot be adequately compensated
          by damages; 2) that greater injury would result from
          refusing an injunction than from granting it, and,
          concomitantly, that issuance of an injunction will not
          substantially harm other interested parties in the
          proceedings; 3) that a preliminary injunction will properly
          restore the parties to their status as it existed immediately
          prior to the alleged wrongful conduct; 4) that the activity it
____________________________________________


2  “Because of the many similarities between preliminary and special
injunctions, the two types tend to merge into one and the words are used
interchangeably.” Id. at 329 n.9 (citation omitted).

                                           -7-
J-S25034-22


         seeks to restrain is actionable, that its right to relief is clear,
         and that the wrong is manifest, or, in other words, must
         show that it is likely to prevail on the merits; 5) that the
         injunction it seeks is reasonably suited to abate the
         offending activity; and, 6) that a preliminary injunction will
         not adversely affect the public interest.

Hendricks, supra at 330 (quoting Warehime, supra at 209-10, 860 A.2d

at 46–47).

      Appellants’ first two issues concern the first element; therefore, we

discuss them together. First, Appellants claim that the court erred in finding

that Appellees would be subject to immediate and irreparable harm if the

injunction were not granted. Appellants claim that Appellees’ assertion, that

they would be subject to irreparable harm because the funds were at risk of

dissipation, does not amount to concrete evidence of actual damage.

(Appellants’ Brief at 18-21). Second, Appellants argue that Appellees failed

to show that they could not be adequately compensated by an award of

damages if they did suffer irreparable harm. Appellants insists this case is

about money damages and their remedy will be a monetary judgment if they

are successful. (Id. at 25-26). We disagree.

      This Court has affirmed the grant of a preliminary injunction to prevent

the dissipation of assets in anticipation of litigation, concluding that an

injunction is necessary to prevent immediate and irreparable harm.             See

Ambrogi v. Reber, 932 A.2d 969, 975 (Pa.Super. 2007), appeal denied, 597

Pa. 725, 952 A.2d 673 (2008) (holding that Pennsylvania law does not

preclude trial court from granting preliminary injunction to prevent dissipation

                                       -8-
J-S25034-22


of assets); Citizens Bank of Pennsylvania v. Myers, 872 A.2d 827, 836

(Pa.Super. 2005) (listing cases).

      Instantly, the trial court found:

         … Appellees have produced sufficient evidence to show that
         they would suffer immediate and irreparable harm if the
         preliminary injunction was not granted. The facts, in this
         case, have allowed [the trial court] to infer that absent an
         injunction creating a constructive fund, Appellants would
         likely dissipate their assets rendering them “judgment
         proof”. Dissipation of assets by the Appellants would cause
         Appellees to suffer immediate and irreparable harm as
         Appellees would have no avenue to collect damages if they
         a judgment was made in their favor.

(Trial Court Opinion at 7). The court further explained:

         Although Appellants are correct in claiming that this matter
         is about money, Appellants are mistaken in claiming
         Appellees would be able to be compensated by an award of
         damages in the absence of an injunction. In the case of
         Citizens Bank of Pennsylvania v. Myers, the court held
         a preliminary injunction preventing the dissipation of assets
         was proper where the defendants did not provide evidence
         of another way to pay the Plaintiff’s award of damages.
         Citizens Bank of Pennsylvania, [supra] at 836. In the
         present case, Appellants have admitted KGOC does not have
         any assets in addition to the proceeds of the settlement
         agreement. Appellants have not offered evidence of an
         alternate means of paying Appellees if Appellees are
         successful in this matter. Absent the proceeds of the
         settlement agreement, Appellants do not have the means to
         pay damages to the Appellees if damages are awarded.
         Therefore, although this case is about money, there is no
         money besides the proceeds of the settlement agreement.
         Thus, Appellees cannot be adequately compensated by an
         award of damages absent this injunction.

(Id. at 8-9) (record citation omitted).

      On this record, we see no abuse of discretion concerning the court’s


                                      -9-
J-S25034-22


determination that Appellees would suffer immediate and irreparable harm if

Appellants dissipated their assets, resulting in no avenue for Appellees to

recover any damages awarded in the instant underlying lawsuit. Appellants

admitted that they had no other funds with which to pay a judgment;

therefore, without the injunction Appellees would be incapable of being fully

compensated by money damages. Therefore, the record supports the court’s

order granting the special injunction and imposing a constructive trust to

prevent Appellants from using the money received from the settlement. See

Morgan Trailer Mft. Co., supra. Appellants’ first and second issues merit

no relief.

      In their third issue, Appellants assert that the court failed to recognize

that the injunction will cause greater injury to Appellants by preventing them

from using the funds, than it would cause to Appellees by denying the

injunction.   Specifically, Appellants claim the injunction causes significant

disruption to their business interest, completely stopping their ability to

engage in any business activities or investments. (Appellants’ Brief at 27-28).

We disagree.

      The second element for a preliminary injunction requires the court to

weigh the harm an injunction would cause each party. In issuing a preliminary

injunction, the court must consider whether “greater injury would result from

refusing an injunction than from granting it.” Warehime, supra at 210, 860

A.2d at 46.


                                    - 10 -
J-S25034-22


      Instantly, the trial court explained its reasoning as follows:

         [T]he order allows future payments to be made from the
         constructive trust by either written consent of the parties or
         by order of this court. Being specially crafted in this way,
         the order places the least possible burden on Appellants. In
         contrast, Appellees would suffer substantial harm if the
         injunction was denied. As stated previously, absent the
         injunction, this [c]ourt believes Appellants will dissipate
         funds in an attempt to become “judgment proof,” leaving
         Appellees with no means of recovery. This injunction is
         carefully crafted to take into account the interest of both
         parties. Similar to the case of Ambrogi v. Reber, this
         specific injunction is the only way to protect Appellees’ right
         to collect a judgment while allowing Appellants to fulfill their
         monetary obligations. See Ambrogi[, supra at] 977-78.
         Appellees will suffer greater harm by having no means of
         recovery than Appellants will suffer by not being able to use
         the frozen funds beyond the obligations provided for in the
         injunction. Thus, the [t]rial [c]ourt did not err in granting
         the injunction as the injunction will not cause Appellants
         greater injury than it would cause Appellees by denying the
         injunction.

(Trial Court Opinion at 10) (record citation omitted).

      Here, the record is clear that the trial court considered the harm that

would be suffered by both parties and crafted the injunction to mitigate this

harm to the extent possible. On this record, we see no abuse of discretion in

the court’s order. See Morgan Trailer Mft. Co., supra. Appellants’ third

issue is meritless.

      In their fourth issue, Appellants argue that Appellees failed to establish

that they are likely to prevail on the merits of their underlying claims.

(Appellants’ Brief at 30). Specifically, they contend that Appellees’ right to

relief is not clear because there are multiple legal insufficiencies in Appellees’


                                      - 11 -
J-S25034-22


case. Appellants insist the alleged agreement between the parties was invalid

because it lacked consideration, and there was an unsatisfied condition

precedent barring Appellees from succeeding on the merits of their claim. (Id.

at 33-37). Appellants assert that Appellees cannot establish a clear right to

relief, and the trial court erred in issuing the preliminary injunction.    We

disagree.

      Our Supreme Court has stated, “[t]o establish a clear right to relief, the

party seeking an injunction need not prove the merits of the underlying claim,

but need only demonstrate that substantial legal questions must be

resolved to determine the rights of the parties.”           SEIU Healthcare

Pennsylvania v. Com., 628 Pa. 573, 591, 104 A.3d 495, 506 (2014)

(emphasis added).    This Court has also observed that “[f]or a right to be

‘clear,’ it must be more than merely ‘viable’ or ‘plausible.’    However, this

requirement is not the equivalent of stating that no factual disputes exist

between the parties.” Ambrogi, supra at 980 (citations omitted). Thus,

         [w]e do not attempt to determine whether the party seeking
         the preliminary injunction is guaranteed to prevail because
         our review of a decision regarding a preliminary injunction
         does not reach the merits of the controversy. The proper
         question is whether the party seeking the preliminary
         injunction produced sufficient evidence to show that
         substantial legal questions must be resolved to
         determine the rights of the respective parties.

Id. (citations and internal quotation marks omitted; emphasis added).

      Here, the trial court reasoned:

         Appellants argue Appellees are not likely to prevail on the

                                    - 12 -
J-S25034-22


         merits due to three legal insufficiencies in Appellees’ case.
         First, Appellants claim the contract between Perko/KGOC
         and Russ Jr., the Assignment Agreement, is unenforceable
         due to lack of consideration, while Appellees claim the
         Assignment Agreement is a binding contract. Second,
         Appellants claim the contract is unenforceable due to the
         condition precedent, that an affiliated individual report must
         be filed with the Department of Health, was not satisfied.
         Appellees claim KIC was at fault for refusing to submit the
         report. (Amended Complaint at 19). Third, that Appellees
         did not show that Perko/KGOC has been unjustly enriched.
         … The issues raised by Appellants are substantial legal
         questions concerning the validity of the Assignment
         Agreement. Appellees contest these issues, if they did not,
         this matter would not be before the court. Therefore, the
         Appellees have met their burden with this element of the
         injunction and thus, there was no error in granting the
         injunction.

(Trial Court Opinion at 10-11) (some record citations omitted).

      We agree with the trial court that there are substantial legal questions

to be resolved concerning the validity of the Assignment Agreement. See

SEIU Healthcare, supra; Ambrogi, supra. Despite Appellants’ assertion to

the contrary, Appellees were not required to prove the merits of their claims;

rather they were only required to produce “sufficient evidence to show that

substantial legal questions must be resolved to determine the rights of the

respective parties.” Id. at 980 (citation omitted). The trial court found that

Appellees met this burden, and we see no abuse of discretion here.        See

Morgan Trailer Mft. Co., supra.          Appellants’ fourth claim of error is

meritless.

      In their last issue, Appellants claim the court erred in granting the

preliminary injunction because it does not restore the parties to their status

                                     - 13 -
J-S25034-22


immediately prior to the alleged wrongful conduct. Appellants assert that the

injunction is broader than needed, and only half of the settlement proceeds

should be placed into the escrow account because Russ Jr. alleges that he is

entitled to half of KGOC. (Appellants’ Brief at 41-43). We disagree.

      The final prerequisite for the grant of a preliminary injunction is proof

that the injunction would restore the status quo among the parties.       “The

status quo to be maintained by a preliminary injunction is the last actual,

peaceable and lawful non-contested status which preceded the pending

controversy.” Allegheny Anesthesiology Assocs., Inc. v. Allegheny Gen.

Hosp., 826 A.2d 886, 894 (Pa.Super. 2003), appeal denied, 577 Pa. 684, 844

A.2d 550 (2004) (citation omitted). Thus, “[t]he relevant standard requires

that an injunction must address the status quo as it existed between the

parties before the event that gave rise to the lawsuit, not to the situation as

it existed after the alleged wrongful act but before entry of the injunction.”

Ambrogi, supra at 979 (citation omitted).

      Here, the trial court reasoned:

         Appellants assert if Appellees are successful in this matter
         that Russ Jr. is entitled to only 50% of the proceeds from
         the Settlement Agreement because Russ Jr. was 50% owner
         of KGOC before returning his interest to Perko and the
         Assignment Agreement stated Perko would give the 50%
         interest back to Russ Jr. The purpose of this injunction is to
         secure a means by which Appellees can collect a judgment
         if they prevail on the merits of the case. Appellees claim
         that if successful in this matter the damages will exceed
         50% of the funds received by Perko/KGOC from KIC.
         Therefore, an injunction creating a constructive trust with
         only 50% of the proceeds received by Perko/KGOC from KIC

                                     - 14 -
J-S25034-22


         would not allow for Appellees to fully recover if damages are
         rewarded.

(Trial Court Opinion at 11) (record citation omitted).

      We conclude that the trial court did not abuse its discretion in requiring

that Appellants preserve the settlement assets in full in order to satisfy any

judgment that might be entered in this case and to preserve the status quo.

Appellees’ amended complaint sought various damages against Appellants

including, inter alia, damages for breach of contract, claims under the

Pennsylvania Uniform Voidable Transactions Act, and unjust enrichment.

(Amended Complaint at 23-31). In the underlying lawsuit, Appellees claim

they have been wrongfully deprived of their entire interest in KGOC and KIC.

Thus, Appellees’ potential recovery is not limited to half of the proceeds of the

Settlement Agreement; rather, preservation of those assets merely provides

Appellees with an avenue of recovery should they prevail on the merits.

Accordingly, the trial court had apparently reasonable grounds to issue the

preliminary injunction.    Duquesne Light Co., supra; Summit Towne

Centre, Inc., supra. Therefore, we affirm the trial court’s order.

      Order affirmed.




                                     - 15 -
J-S25034-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/01/2022




                          - 16 -